Citation Nr: 0216374	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  97-26 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to restoration of service connection for 
right subtotal craniotomy with brain tumor removal.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
August 1966.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In April 1998 and May 2002 the Board 
remanded the case for further development.  The case has been 
returned to the Board for further appellate action.  


REMAND

The Board construes the veteran's letter, received in May 
2002, as his notice of disagreement with the October 2001 
rating decision severing service connection for right 
subtotal craniotomy with brain tumor removal.  38 C.F.R. 
§ 20.201.  Although a supplemental statement of the case was 
issued in July 2002, it addressed the issue as entitlement to 
service connection, rather than entitlement to restoration of 
service connection and did not provide the veteran with the 
proper regulations regarding restoration of service 
connection.  The Board is required to remand this issue to 
the RO for issuance of a proper statement of the case with 
regard to this issue.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

The TDIU issue is inextricably intertwined with the issue of 
entitlement to restoration of service connection for right 
subtotal craniotomy with brain tumor removal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the 
restoration issue must be resolved prior to further appellate 
action on this issue.

The most recent VA treatment records of record are dated in 
December 2001.  The RO should obtain any subsequent ongoing 
treatment records.  Bell v. Derwinski, 2 Vet. App. 611 
(1992); 38 U.S.C. § 5103A (West 1991 & West Supp. 2001).  The 
veteran should also be provided an opportunity to identify 
and/or submit any relevant private treatment records.

In light of the foregoing circumstances, these matters are 
hereby REMANDED to the RO for the following actions:

1.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in Kansas City, Kansas, dated from 
December 2001 to the present.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims.  Of particular 
importance would be any medical evidence 
to establish that the benign schwannoma 
had undergone a malignant transformation, 
or evidence supporting a finding that the 
veteran's service-connected disabilities 
preclude employment.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured. 

3.  After undertaking any other 
development deemed appropriate, the RO 
should, in accordance with applicable 
procedures, consider any pertinent 
evidence obtained since the veteran's May 
2002 Notice of Disagreement, and as 
appropriate, issue a Statement of the 
Case on the issue of entitlement to 
restoration of service connection for 
right subtotal craniotomy with brain 
tumor removal and issue a Supplemental 
Statement of the Case on the issue of 
TDIU, if these matters remain denied.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




